Case 1:19-cv-05450-ENV-JO Document 14 Filed 07/13/20 Page 1 of 1 PageID #: 46




July 13, 2020

Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Wexler v. OkayPlayer.com LLC (1:19-cv-5450-ENV-JO)

Dear Judge Orenstein,

We represent Plaintiff, David Wexler, in the above in-captioned case. The parties have reached a
settlement and are currently memorializing the settlement agreement. We respectfully request
that the settlement conference scheduled for July 14, 2020 be adjourned due to the settlement.
The parties will file a stipulation of dismissal by July 31, 2020.

The Court’s consideration is much appreciated.


                                                    Respectfully submitted,

                                                    /s/Richard Liebowitz
                                                    Richard P. Liebowitz

                                                  Counsel for Plaintiff David Wexler
